DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to the title, applicant presented a new title in an amendment filed on 09/01/2022. The new title has been accepted. 

Regarding an obviousness double patenting rejection, applicant stated “A terminal disclaimer in compliance with 37 C.F.R. § l.32l(c) will be filed upon resolution of all other issues in this case, if at that time the referenced claim is still co-pending and this rejection has not been withdrawn”.

By comparing the amended claims filed on 09/01/2022 with claims of the parent patent, the examiner determines that the amended claims still have an obviousness with the claims of the parent patent (10,818,673). The double patenting rejection has been maintained. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1 and 11 by adding following limitations:

 “wherein the language selection input screen comprises: 
a first language-side having a first language microphone icon that when selected accepts speech spoken in the first language; and 
a second language-side presented simultaneously with the first language-side and having a second language microphone icon that when selected accepts speech spoken in the second language;
receiving, at the data processing hardware, a third input indication indicating selection of the first language microphone icon; 
based on receiving the third input indication indicating selection of the first language microphone icon, receiving, at the data processing hardware, first audio data corresponding to speech spoken in the first language”
	
	Applicant argued (Remarks, pages 9-12) argued that the previously cited references do not teach the newly added limitations. 

By reviewing the disclosure, the examiner understands that the newly added limitations describe a graphical user interface operation as shown in Fig. 1. Specification (Background, [0003-0004]) further explains that Fig. 1 illustrates an existing mobile translator application by another company (“Speaking Universal Translator” by DLP mobile). In other words, a drawing (Fig. 1) and a background section (Spec. [0003-0004]) show known techniques by other people and are referred to as “Applicant Admitted Prior Art”, AAPA. In the following rejection under 35 U.S.C. 103, the examiner combines the previously cited references with the AAPA to reject the amended claims. 

The arguments in the Remarks (pages 9-12) are moot because the arguments do not apply to a new ground rejection necessitated by the amendment. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,818,673. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the parent patent. In other words, parent claims anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,818,673 in view of applicant admitted prior art (referred to as AAPA).
 
In this continuation application, applicant deleted certain limitations from the allowed parent claims and added limitations related to a graphical user interface as shown in Fig. 1 and described in the specification ([0003-0004]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims of parent ‘673 patent with AAPA teaching to add graphical user interface elements such as microphone icons. One having ordinary skill in the art would have been motivated to make such a modification to give a user-friendly user interface. 

	Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 2010/0030549, applicant submitted IDS, referred to as Lee) in view of Applicant Admitted Prior Art (referred to as AAPA) and further in view of Kent et al. (US PG Pub. 2010/057435, applicant submitted IDS, referred to as Kent).

Regarding claims 1 and 11, Lee discloses a method and a system (Fig. 1, Fig. 4, a computer implemented translation system), comprising:

executing, by data processing hardware, a translation application configured to display a language selection input screen ([0034-0036], [0039-0041], selecting first language and target language for language translation; using a prompt box or a dialog box to select a first language / a target language; Fig. 3, #341 shows a translation application); 
receiving, at the data processing hardware, via a first input indication indicating selection of a source language identifier in the language selection input screen, the source language identifier indicating a first language as a source language of translation ([0034-0036], [0039-0041], selecting a first language using a prompt box or a dialog box for speech-to-speech translation); 
receiving, at the data processing hardware, via a second input indication indicating selection of a target language identifier in the language selection input screen, the target language identifier indicating a second language as a translation target language [0034-0036], [0039-0041], selecting a target language using a prompt box or a dialog box for speech-to-speech translation); 
receiving, at the data processing hardware, first audio data in the first language ([0044], recording user’s speaking words to be translated);
in response to receiving the first audio data, generating, by the data processing hardware, using the source language identifier and the target language identifier, second audio data corresponding to a translation of the first audio data in the first language to the second language (Fig. 6, #608, [0034-0038], translation between two languages; Fig. 4, English [Wingdings font/0xF3] Chinese);
 
Lee discloses a language translation method / system that allows a user to select a first language (i.e., a source language) as well as a target language. Lee further discloses a user could speak words instead of typing words on a touch screen ([0044]). Lee does not explicitly disclose the newly added limitations in the amendment filed on 09/01/2022. These limitations describe a graphical user interface of an existing speech translator as illustrated in the AAPA (Fig. 1, Spec. [0003-0004]). 

Lee does not explicitly disclose outputting the translation result in an audible output, therefore, does not discloses a limitation: “providing, by the data processing hardware, the second audio data in the second language for audible output from a user device”. 

Since a speech-to-speech translation system is so well-known, the examiner cites Kent to show the claimed feature (Kent, Fig. 2, #250, A speech-to-speech translation system, a user speaks English, generating audible output in Spanish). 

Lee, AAPA and Kent are dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee’s teaching with AAPA’s teaching to display microphone icons for both source / target languages and by Kent’s teaching to generate audible output by using a speech synthesis method. One having ordinary skill in the art would have been motivated to make such a modification so that a user could talk with each other without looking at the screen.  In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2 and 12, Lee in view of AAPA and Kent further discloses the first audio data is captured by a microphone associated with the user device (Lee, Fig. 1, #113, [0044]).

Regarding claims 3 and 13, Lee in view of AAPA and Kent further discloses the translation application displays the language selection input screen on the user device (Lee, [0035], displaying a prompt box or a dialog box to select a language).

Regarding claims 4 and 14, Lee in view of AAPA and Kent further discloses wherein receiving the first audio data in the first language comprises: receiving, at a speech input interface of the user device, an utterance spoken by the user in the first language; and converting, using the speech input interface, the utterance into the first audio data (Lee, [0044], Kent, [0044-0045], Fig. 11, speech-to-text).

Regarding claims 5 and 15, Lee in view of AAPA and Kent further discloses receiving, at the data processing hardware, a touch-screen input from the user requesting execution of the translation application (Lee, [0019], Fig. 3, #341, #112, using a touch screen to start a translation application); and 
in response to receiving the touch-screen input, executing the translation application (Lee, Fig. 3, #341, #112).

Regarding claims 7 and 17, Lee in view of AAPA and Kent further discloses, after generating the second audio data corresponding to the translation of the first audio data in the first language to the second language (Lee, translating English to Chinese, [0044], use speaking words rather than entering words through touch screen; Kent Fig. 2, speech-to-speech translation, English voice input is translated to Spanish voice output): 
synthesizing, by the data processing hardware, from the second audio data, speech in the second language, wherein providing the second audio data in the second language for audible output from the user device comprises providing the synthesized speech in the second language for audible output from the user device (Kent, Fig. 2, [0043-0049], speech-to-speech translation by generating translated speech using speech synthesizer).

Regarding claims 10 and 20, Lee in view of AAPA and Kent further discloses the user device comprises a mobile device having a microphone, a touchscreen, and a speaker (Lee, Fig. 3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AAPA and Kent, and further in view of Ehsani et al. (US PG Pub. 2009/0177461, applicant submitted IDS). 

Regarding claims 6 and 16, Lee in view AAPA and Kent discloses a speech-to-speech translation system. Lee discloses a user could start a language translation application on a touch screen (Lee, fig. 3, #341, a translation application icon on a touch screen). Lee further discloses a user could speak words (Lee, [004]). Lee does not explicitly disclose: receiving, at the data processing hardware, a voice input from the user requesting execution of the translation application; and in response to receiving the voice input, executing the translation application.

Ehsani discloses a speech-to-speech translation device (Ehsani, Fig. 1, [0024], [0048]). Ehsani further discloses a voice user interface (VUI) that a user could issue a voice command to execute a function (Ehsani, [0058-0060]). 

Lee, AAPA, Kent and Ehsani are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Ehsani’s teaching to make use of  a voice interface for “receiving, at the data processing hardware, a voice input from the user requesting execution of the translation application; and in response to receiving the voice input, executing the translation application”. One having ordinary skill in the art would have been motivated to make such a modification it is convenient and hand-free to interact with a device. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AAPA and Kent, and further in view of Cohen (US PG Pub. 2010/0121629, applicant submitted IDS). 

Regarding claims 8 and 18, Lee in view of AAPA and Kent discloses a speech-to-speech translation using speech synthesizer (Kent, Fig. 2). Lee in view of Kent does not explicitly discloses:  the generated second audio data comprises a gender-specific indicator specifying a gender of the second audio data; and the synthesized speech in the second language has the gender specified by the gender-specific indicator of the generated second audio data.

Cohen discloses a speech-to-speech translation system (Cohen, Fig. 1, Fig. 2, [0023]). Cohen discloses a text-to-speech system that generates speech with required voice characteristics such as genders (Cohen, [0031]). 

Lee, Kent and Cohen are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Cohen’s teaching to generate output speech according to desired voice characteristics with a specified gender voice. One having ordinary skill in the art would have been motivated to make such a modification so that the voice is more natural and realistic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AAPA and Kent, and further in view of Honda et al. (US Pat. 7,236,922, applicant submitted IDS). 

Regarding claims 9 and 19, Lee in view of Kent discloses a speech-to-speech translation using speech synthesizer (Kent, Fig. 2). Lee in view of Kent does not explicitly discloses:  the generated second audio data comprise an accent-specific indicator specifying an accent of the second audio data; and the synthesized speech in the second language has the accent specified by the accent-specific indicator of the generated second audio data.

Honda discloses a speech-to-speech translation system (Honda, Fig. 2). Honda discloses a speech synthesizing based on accent information (Honda, Col. 8, lines 8-30). 

Lee, Kent and Honda are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Honda’s teaching to generate output speech based on accent-specific indicator specifying an accent of the second audio data; and the synthesized speech in the second language has the accent specified by the accent-specific indicator of the generated second audio data. One having ordinary skill in the art would have been motivated to make such a modification so that the voice is more natural and realistic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659